DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/08/2021 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. (US 2014/0253996) in view of Rekow (US 2012/0318776).
Regarding claim 1, Burdis et al. teaches an electroactive device (refer to US 2014/0253996) formed by a process comprising the steps of:
forming one or more electroactive layers on a substrate (“FIG. 3 is similar to the solid-state device depicted in FIGS. 1 and 2”, [0027], substrate 16 below layer 15 in Figs. 1 and 2; Fig. 3 shows substrate below TC layer 35; EC layer 34a/34b, 33a/33b and TC layer 35 on the substrate; [0027], [0030]), wherein the electroactive layers comprise a first conductive layer (Fig. 3 shows TCL layer 35, [0030]) and a first electrode layer (electrode layer EC layer 34a/34b, Fig. 3, [0027]); 
removing a portion of the one or more electroactive layers using a laser (“the disclosed electrochromic devices are formed using a … processes with a single laser processing step”, [0024]; “The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]) to define a gap in the one or more electroactive layers (Fig. 3 shows removed portions of layers 35, 34 and 33 to form a gap); and 
forming a second conductive layer (TC layer 31, Fig. 3, [0034]) and second electrode layer (CE 32, [0034]) over the one or more electroactive layers and the gap (see Fig. 3), wherein the second conductive layer (TC layer 31) comprises a sidewall formed by the laser (see sidewall of layer 31 in Fig. 3) and wherein the second electrode layer (32) directly contacts either the first electrode layer or the first conductive layer (Fig. 3 shows the second electrode layer 32 is directly contacts the first electrode layer 34a/34b; enlarged portion of Fig. 3 shows gap filled with 32 and contacts 34 and 35), wherein the one or more electroactive layers is at least as thick as the second electrode layer (Fig. 3 shows the one or more electroactive layers, 35, 34, 33, 32 and 31, is thicker than second electrode layer 32). 
Burdis doesn’t explicitly teach the second conductive layer comprises a tapered sidewall formed by the laser, and, wherein the one or more electroactive layers is at least twice as thick as the second electrode layer.
Burdis revealed about the thickness of the electroactive layers that: “The thickness of the various layers of the electrochromic device of FIG. 3 may vary depending on the electrochromically active materials that are chosen. In some examples, the TC layers may each have a thickness ranging from about 5 nm to about 10,000 nm. Preferably, the TC layers have a thickness in the range of about 10 nm to about 1,000 nm. However, any thickness of the conductive layer may be used provided that such thickness provides adequate conductance for the electrochromic device and does not interfere with the transmission of light through the device”, [0032]; “In some examples, the EC layer may have a thickness of between about 50 nm and about 2000 nm, preferably between about 340 nm and about 420 nm. In some examples, the IC layer may have a thickness between about 1 nm and about 70 nm, preferably between about 20 nm and about 60 nm, and most preferably between about 32 nm and about 48 nm. In some examples, the CE layer may have a thickness ranging from about 50 nm to about 650 nm. In one particular example, the CE layer may be between about 150 nm and about 250 nm thick, preferably between about 175 nm and about 205 nm thick”, [0033]; and the Fig. 3 shows the electroactive layers, 35, 34, 33, 32 and 31, is at least twice as thick as the second electrode layer 32. 
Although Burdis doesn’t explicitly teaches the one or more electroactive layers is at least twice as thick as the second electrode layer, it is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Burdis to include the one or more electroactive layers at least twice as thick as the second electrode layer, for the predictable result of reducing the amount of electronic leakage through the electrochromic device, where the leakage can compromise in device performance including a lowered dynamic range, non-uniform coloration, decreased ionic conductance, slower switching rates, and increased power consumption as taught by Burdis in paragraph [ 0006].
Burdis doesn’t explicitly teach the second conductive layer comprises a tapered sidewall formed by the laser.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall by the laser, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 4, the electroactive device according to claim 1 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 1.
Burdis teaches the gap has sidewalls formed by the laser (Fig. 3 shows gap and the sidewall, see sidewall of layer 31 in Fig. 3; “The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]).
Rekow teaches a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall by the laser, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 7, the electroactive device according to claim 1 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 1.
Burdis further teaches, wherein a portion of the first conductive layer is removed to define at least a portion of the gap in the one or more electroactive layers (Fig. 3 shows a portion of the first conductive layer, TCL layer 35, [0030], is removed to define at least a portion of the gap in the one or more electroactive layers). 
Regarding claim 8, the electroactive device according to claim 7 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 7.
Burdis further teaches, wherein the first conductive layer comprising the gap (see Fig. 3), and wherein the gap directly touches the substrate without delamination along a sidewall of the gap (Fig. 3 shows the gap touches directly the substrate below 35).
Regarding claim 9, the electroactive device according to claim 1 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 1.
Burdis further teaches, the electroactive device of claim 1, further comprising disposing a first bus bar and a second bus bar immediately over one of the first conductive layer and the second conductive layer (Fig. 3 shows a first bus bar “38” and a second bus bar “39” immediately over a same one of the first conductive layer 35 and the second conductive layer 31,”busbars 38 and 39” [0030]).
Regarding claim 10, Burdis et al. teaches an electroactive device (refer to US 2014/0253996) formed by a process comprising the steps of:
forming one or more electroactive layers on a substrate (“FIG. 3 is similar to the solid-state device depicted in FIGS. 1 and 2”, [0027], substrate 16 below layer 15 in Figs. 1 and 2; Fig. 3 shows substrate below TC layer 35; EC layer 34a/34b, TC layer 35 on the substrate; [0027], [0030]), wherein the electroactive layers comprise a first conductive layer (Fig. 3 shows TCL layer 35, [0030]) and a first electrode layer (electrode layer EC layer 34a/34b, Fig. 3, [0027]); 
removing a portion of the one or more electroactive layers using a laser (“the disclosed electrochromic devices are formed using a … processes with a single laser processing step”, [0024]; “The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]) to define a gap in the one or more electroactive layers (Fig. 3 shows removed portions of layers 35, 34 to form a gap); and 
forming one or more additional layers over the one or more electroactive layers (Fig. 3 shows additional layers 33a/33b, 31 and 32) and the gap (Fig. 3 shows the gap), 
wherein the one or more additional layers comprises an ion conducting layer (IC layer 33a/33b of the device of FIG. 3), 
a second electrode layer (Fig. 3; CE 32, [0034])), and a second conductive layer (TC layer 31, Fig. 3, [0034]), 
wherein the second conductive layer (TC layer 31) comprises a sidewall formed by the laser (see sidewall of layer 31 in Fig. 3)  
and wherein the second electrode layer (32) directly contacts either the first electrode layer or the first conductive layer (Fig. 3 shows the second electrode layer 32 is directly contacts the first electrode layer 34a/34b; enlarged portion of Fig. 3 shows gap filled with 32 and contacts 34 and 35), and 
wherein the one or more electroactive layers is at least as thick as the second electrode layer (Fig. 3 shows the one or more electroactive layers, 35, 34, 33, 32 and 31, is thicker than second electrode layer 32). 
Burdis doesn’t explicitly teach the second conductive layer comprises a tapered sidewall formed by the laser, and, wherein the one or more electroactive layers is at least twice as thick as the second electrode layer.
Burdis revealed about the thickness of the electroactive layers that: “The thickness of the various layers of the electrochromic device of FIG. 3 may vary depending on the electrochromically active materials that are chosen. In some examples, the TC layers may each have a thickness ranging from about 5 nm to about 10,000 nm. Preferably, the TC layers have a thickness in the range of about 10 nm to about 1,000 nm. However, any thickness of the conductive layer may be used provided that such thickness provides adequate conductance for the electrochromic device and does not interfere with the transmission of light through the device”, [0032]; “In some examples, the EC layer may have a thickness of between about 50 nm and about 2000 nm, preferably between about 340 nm and about 420 nm. In some examples, the IC layer may have a thickness between about 1 nm and about 70 nm, preferably between about 20 nm and about 60 nm, and most preferably between about 32 nm and about 48 nm. In some examples, the CE layer may have a thickness ranging from about 50 nm to about 650 nm. In one particular example, the CE layer may be between about 150 nm and about 250 nm thick, preferably between about 175 nm and about 205 nm thick”, [0033]; and the Fig. 3 shows the electroactive layers, 35, 34, 33, 32 and 31, is at least twice as thick as the second electrode layer 32. 
Although Burdis doesn’t explicitly teaches the one or more electroactive layers is at least twice as thick as the second electrode layer, it is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Burdis to include the one or more electroactive layers at least twice as thick as the second electrode layer, for the predictable result of reducing the amount of electronic leakage through the electrochromic device, where the leakage can compromise in device performance including a lowered dynamic range, non-uniform coloration, decreased ionic conductance, slower switching rates, and increased power consumption as taught by Burdis in paragraph [ 0006].
Burdis doesn’t explicitly teach the second conductive layer comprises a tapered sidewall formed by the laser.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall by the laser, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 11, the electroactive device according to claim 10 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 10.
Burdis further teaches, wherein the second electrode layer (layer 32, Fig. 3) contacts both the first conductive layer (layer 35) and the first electrode layer (layer 34; see Fig.3 and enlarged portion of Fig 3).
Regarding claim 12, the electroactive device according to claim 10 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 10.
Burdis further teaches, wherein the second electrode layer contacts the substrate (see enlarged portion of Fig. 3, 32 contacts substrate below 35).
Regarding claim 13, the electroactive device according to claim 10 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 10.
Burdis further teaches, wherein the second electrode layer comprises an electrochromic material (“the various layers of the electrochromic device of FIG. 3 may vary depending on the electrochromically active materials that are chosen”, [0032]).
Regarding claim 14, the electroactive device according to claim 10 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 10.
Burdis teaches the gap has sidewalls (Fig. 3). Recow further teaches, wherein the gap has tapered sidewalls (“the optical pulse 200 is a laser pulse”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 15, the electroactive device according to claim 10 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 10.
Burdis further teaches, wherein a portion of the first conductive layer is removed to define the gap (see gap in Fig. 3, a portion of the first conductive layer 35 is removed to define the gap).
Regarding claim 16, Burdis et al. teaches an electroactive device (refer to US 2014/0253996) comprising:
a first conductive layer (Fig. 7, layer 75) and a second conductive layer (layer 71, [0055]), 
wherein one of said first and second conductive layers comprises a first portion and a second portion (Fig. 7 shows 75 and 71 have a first portion and a second portion), 
wherein said first portion is spaced apart from said second portion by a gap (Fig. 7 shows the gap and first portion is spaced apart from said second portion by a gap) having sidewalls (Fig. 7 showed the side wall); and one or more electroactive layers disposed between said first and second conductive layers (Fig. 7 shows layers disposed between layers 71 and 75), 
wherein the one or more electroactive layers extend over said gap (Fig. 7 shows additional layers 71 extend over the gap), 
wherein the one or more electroactive layers (Fig. 7; layers 71, 72, 77, 73, 74, 75) comprises a first electrode comprising one of an electrochromic electrode layer (layer 74) and a counter electrode layer (CE layer 72, [0030]), 
a second electrode comprising the other of said electrochromic electrode layer (layer 72, 71) and said counter electrode layer (72), and 
an ion-conductor layer (first IC layer 73) for conducting ions between said first and second electrodes (between layers 72 and 74).
Burdis doesn’t explicitly teach the second conductive layer comprises a tapered sidewall.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed (“depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall. One ordinary skill in art would have been motivated to form a tapered sidewall, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 17, the electroactive device according to claim 16 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 16.
Burdis teaches the second conductive layer comprises a sidewall (see Fig. 3).
Burdis doesn’t explicitly teach the conductive layer comprises a tapered sidewall.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed by the laser (“depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the tapered sidewall. One ordinary skill in art would have been motivated to form a tapered sidewall, for the predictable result of the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting. 
Regarding claim 18, the electroactive device according to claim 17 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 17.
Burdis further teaches, wherein the second electrode layer directly contacts either the first electrode layer or the first conductive layer (the second electrode layer, layer 32, directly contacts the first electrode layer or the first conductive layer, Fig. 3 shows the second electrode layer 32 is directly contacts the first electrode layer 34a/34b; enlarged portion of Fig. 3 shows gap filled with 32 and contacts 34 and 35).
Regarding claim 19, the electroactive device according to claim 18 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 18.
Burdis revealed about the thickness of the electroactive layers that: “The thickness of the various layers of the electrochromic device of FIG. 3 may vary depending on the electrochromically active materials that are chosen. In some examples, the TC layers may each have a thickness ranging from about 5 nm to about 10,000 nm. Preferably, the TC layers have a thickness in the range of about 10 nm to about 1,000 nm. However, any thickness of the conductive layer may be used provided that such thickness provides adequate conductance for the electrochromic device and does not interfere with the transmission of light through the device”, [0032]; “In some examples, the EC layer may have a thickness of between about 50 nm and about 2000 nm, preferably between about 340 nm and about 420 nm. In some examples, the IC layer may have a thickness between about 1 nm and about 70 nm, preferably between about 20 nm and about 60 nm, and most preferably between about 32 nm and about 48 nm. In some examples, the CE layer may have a thickness ranging from about 50 nm to about 650 nm. In one particular example, the CE layer may be between about 150 nm and about 250 nm thick, preferably between about 175 nm and about 205 nm thick”, [0033]; and the Fig. 3 shows the electroactive layers, 35, 34, 33, 32 and 31, is at least twice as thick as the second electrode layer 32. 
Although Burdis doesn’t explicitly teaches the first conductive layer is twice as thick as the second electrode layer, it is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Burdis to include the first conductive layer twice as thick as the second electrode layer, for the predictable result of reducing the amount of electronic leakage through the electrochromic device, where the leakage can compromise in device performance including a lowered dynamic range, non-uniform coloration, decreased ionic conductance, slower switching rates, and increased power consumption as taught by Burdis in paragraph [ 0006].
Regarding claim 20, the electroactive device according to claim 16 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 16.
Burdis further teaches, wherein the second electrode layer contacts the substrate (see enlarged portion of Fig. 3, 32 contacts substrate below 35).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. in view of Rekow as applied to claim 1, and further in view of Lei et al. (US 2013/0267076).
Regarding claim 2, the electroactive device according to claim 1 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 1.
Burdis in view of Rekow doesn’t explicitly teach the electroactive device of claim 1, wherein the laser has a pulse width of about 100 picoseconds or shorter.
Burdis and Lei are related to multilayer semiconductor devices. 
Lei teaches scribing a layer using a laser having a pulse width of about 100 picoseconds or shorter (“The pulse width may be approximately in the range of 1 picosecond to 50 nanoseconds, and more particularly approximately in the range of 5 picoseconds to 50 picoseconds”, [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Burdis in view of Rekow to use pulse width 5 picoseconds to 50 picoseconds as taught by Lei for the predictable result of controlling delamination and chipping near the scribed trench, as Lei teaches in [0038]. 
Regarding claim 3, the electroactive device according to claim 2 is rejected (see above).
Burdis in view of Rekow and Lei teaches the electroactive device according to claim 1.
Lei further teaches the electroactive device of claim 2, wherein the pulse width of the laser is about 10 picoseconds or shorter (“approximately in the range of 5 picoseconds to 50 picoseconds”, [0038]).
It would have been obvious to one having ordinary skill in the art at the application was filed to select the pulse width of the laser about 10 picoseconds or shorter, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further one would have been motivated to select the pulse width of the laser about 10 picoseconds or shorter for the predictable result of controlling delamination and chipping near the scribed trench as Lei teaches in [0038].
Regarding claim 5, the electroactive device according to claim 4 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 4.
Burdis in view of Rekow doesn’t explicitly teach, wherein the gap does not have melt spots along the tapered sidewalls.
Burdis and Lei are related to multilayer semiconductor devices. 
Lei teaches the gap does not have melt spots along the tapered sidewalls (“Fig. 5 illustrates the effects of using a laser pulse width in the femtosecond range versus longer pulse widths, in accordance with an embodiment of the present invention. Referring to FIG. 5, by using a laser pulse width in the femtosecond range heat damage issues are mitigated or eliminated (e.g. minimal to no damage 502C with femtosecond processing’, [0057]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use laser pulse with femtosecond processing. One ordinary skill in art would have been motivated to use laser pulse with femtosecond processing for the predictable result of minimizing the heat damage as Lei teaches in [0057], (“FIG. 5 illustrates the effects of using a laser pulse width in the femtosecond range versus longer pulse widths, in accordance with an embodiment of the present invention. Referring to FIG. 5, by using a laser pulse width in the femtosecond range heat damage issues are mitigated or eliminated (e.g., minimal to no damage 502C with femtosecond processing’).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. in view of Rekow as applied to claim 1, and further in view of Strong et al. (WO 2013/090209).
Regarding claim 6, the electroactive device according to claim 1 is rejected (see above).
Burdis in view of Rekow teaches the electroactive device according to claim 1.
Burdis in view of Rekow doesn't explicitly teach tapered sidewall comprises a rounded upper edge.
Burdis and Strong are related to electrochromic devices.
Strong teaches tapered sidewall comprises a rounded upper edge (“stress mitigation topology may be used such as edge rounding’, page 24, line 16, [0086]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Burdis to have the tapered sidewall rounded upper edge. One of ordinary skill in the art would have been motivated to round upper edge for stress mitigation as Strong teaches in [0086].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872